Title: From Benjamin Franklin to William Strahan, 23 November 1748
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Nov. 23. 1748
I have just Time to acquaint you that yours per Cowie is this moment come to hand, with Mr. Read’s Account &c. I shall use my best Endeavours to get your Money, and am not without Hopes of Succeeding. I wrote you the 19th past, and sent a Power with the first of the enclos’d Certificates, which I hope will get safe to hand. You may depend on having the Ballance of my Account in a few Months. I am, Sir, Your obliged humble Servant
B Franklin

I have desired Dr. Mitchel to pay you 3 Guineas, being the Price of a Fireplace sent him for the D. of Argyle.

Mr. Strahan
